Affirmed and Opinion filed March 6, 2003








Affirmed and Opinion filed March 6, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00812-CR
____________
 
TREVIN
ASTER PARCHMAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 351st District Court
Harris
County, Texas
Trial
Court Cause No. 877,050
 

 
M E M O R A N D U M  O P I N I O N
On August 23, 2001, appellant pled guilty to the offense of
robbery.  Pursuant to a plea bargain,
appellant was placed on 5 years of deferred adjudication probation.  The State subsequently moved to adjudicate
guilt, and on July 3, 2002, the trial court adjudicated appellant guilty of the
offense of robbery.  The trial court
sentenced appellant to three years= confinement in the Texas Department
of Criminal Justice, Institutional Division.




Appellant's appointed counsel filed a brief in which he
concludes that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
L.Ed.2d 493 (1967), presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel's brief was delivered to appellant.  Appellant was advised of the right to examine
the appellate record and no motion to review the record or pro se response has
been filed.  
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record. 
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed March 6, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.
Do Not Publish C Tex. R.
App. P. 47.2(b).